ORDER
PER CURIAM.
In this consolidated appeal, Diana Neu-man (Neuman) appeals from the judgment granting Ralston Purina Company (Ral-ston) its Motion for Summary Judgment. Neuman also appeals from a judgment granting Faisal Faruqi (Faruqi) his Motion for Sanctions and awarding sanctions against Neuman in the amount of $5,000. On appeal, Neuman argues the trial court (1) erred in granting Ralston’s motion for summary judgment because a duty existed with respect to Neuman’s negligent super*465vision claim against Ralston, (2) erred in granting Ralston’s motion for summary judgment because Neuman sufficiently presented a prima facie case of negligent supervision against Ralston, and (3) abused its discretion in awarding monetary sanctions against Neuman in the amount of $5,000. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).